DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2006/0140836 A1) in view of S. Wolf and R.N. Tauber, (Silicon Processing for the VLSI Era, Volume 1- Process Technology, Lattice Press, 1986) herein referred to as Wolf.

Oka discloses [0022] The process as described in any one of [1] to [8] above, wherein the gas containing a fluorine compound having iodine within the molecule is an exhaust gas generated during use of the fluorine compound for etching or cleaning. [0031] Examples of the fluorine compound having iodine within the molecule, which can be decomposed and rendered harmless by the process of the present invention, include compounds such as CF.sub.3I, CF.sub.2I.sub.2, CFI.sub.3, CHF.sub.2I, CH.sub.2FI, CClF.sub.2I, CClFI.sub.2, CHFI.sub.2, C.sub.2F.sub.5I, C.sub.2F.sub.4I.sub.2, C.sub.2ClF.sub.4I, C.sub.2ClF.sub.3I.sub.2, C.sub.2HF.sub.3I.sub.2, C.sub.2H.sub.2F.sub.3I, C.sub.2HClF.sub.3I, C.sub.2F.sub.3I, C.sub.2F.sub.2I.sub.2I, C.sub.2HF.sub.2I, C.sub.2F.sub.5IO and C.sub.2F.sub.4I.sub.2O. [0032] In decomposing such a fluorine compound having iodine within the molecule according to the process of the present invention, the gas of this compound may be diluted with an inert gas such as helium, argon and nitrogen or with air, or the gas may be a mixed gas which is liquid at ordinary temperature but, when accompanied with other inert gas or air, comes to contain the vapor thereof in an amount of 0.01 vol % or more. The gas may be a single gas or may be a mixture of two or more gases.
Clearly Oka at least suggests CF.sub.3I, CF.sub.2I.sub.2, CFI.sub.3, CHF.sub.2I, CH.sub.2FI, CClF.sub.2I, CClFI.sub.2, CHFI.sub.2, C.sub.2F.sub.5I, C.sub.2F.sub.4I.sub.2, C.sub.2ClF.sub.4I, C.sub.2ClF.sub.3I.sub.2, C.sub.2Cl.sub.2F.sub.2I.sub.2, C.sub.2HF.sub.4I, C.sub.2HF.sub.3I.sub.2, C.sub.2H.sub.2F.sub.3I, C.sub.2HClF.sub.3I, C.sub.2F.sub.3I, C.sub.2F.sub.2I.sub.2I, C.sub.2HF.sub.2I, C.sub.2F.sub.5IO and C.sub.2F.sub.4I.sub.2O diluted in inert gases are used for etching silicon-based compounds [0003] to form nano-order fine processing pattern structures [0004].
It is noted that Oka is silent about a plasma in a reaction chamber and removing volatile by-products.
Wolf teaches the basic concept of plasma etching is rather direct. A glow discharge is utilized to produce chemically reactive species (atoms, radicals, and ions) from a relatively inert molecular gas. The etching gas is selected so as to generate species which react chemically with the material to be etched, and whose reaction product with the etched material is volatile (Page 542).

One of ordinary skill in the art would have been motivated to modify the teachings of Oka by generating a plasma of the gases cited above diluted in an inert gas in order to produce chemically reactive species (atoms, radicals, and ions) from a relatively inert molecular gas. The etching gas is selected so as to generate species which react chemically with the material to be etched, and whose reaction product with the etched material is volatile, as taught by Wolf.
Applicant did not show any unexpected results in using the claimed gases, as a matter of fact, the applicant did not show a singleworking example where etching is performed using the claimed gases in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2006/0140836 A1) in view of S. Wolf and R.N. Tauber, (Silicon Processing for the VLSI Era, , as applied to claims 1, 3-4 above and further in view of Hayashi (US 2009/0191715 A1) .
It is noted that Oka is silent about an oxidizer and the silicon containing films cited in claims 5-7.
Hayashi discloses fine etching of holes and/or trenches by dry-etching an interlayer dielectric film covered with a resist mask within a plasma atmosphere (abstract).
The method of Hayashi comprises introducing a vapor of an iodine-containing etching compound into a reaction chamber containing a silicon-containing film on a substrate, wherein the iodine- containing etching compound is [0016] CF.sub.3I, C.sub.2F.sub.5I, C.sub.3F.sub.7I and C.sub.3F.sub.6I.sub.2, or a mixed gas comprising HI or HBr and at least one of the foregoing iodinated and fluorinated carbon atom-containing compound gas; 
and activating a plasma to produce an activated iodine-containing etching compound capable of etching the silicon-containing film from the substrate to form the patterned structure; and removing volatile by-products from the reaction chamber with pump 12 in Fig. 1, wherein the activated iodine-containing etching compound reacts with the silicon-containing film to form the volatile by-products. [0022] In the present invention, it is sufficient to add oxygen to the etching gas in an amount ranging from about 3 to 15% on the basis of the total flow rate of the gas to be introduced into the etching chamber in order to prevent the filling up of the holes and/or trenches formed by the etching operations while adjusting the amount of the deposition comprising the reaction products formed during etching. In this case, if the amount of oxygen added to the etching gas is less than 3%, the desired effect of the present invention described above cannot be accomplished and the amount of the deposition cannot be controlled. On the other hand, if the amount of oxygen exceeds 15%, the ArF resist would be 
Any positively ionized atom present in the gas, including I from the gas,  will be inherently implanted into the resist layer due to the negative self-bias potential of the plasma which will impart a velocity toward the substrate as suggested by Wolf.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Oka by adding an oxidizer to the plasma and etching films of oxides such as SiO.sub.2, SiOCH-type materials because Hayashi iodine containing gases an oxidizers are conventionaly combined to etch films of oxides such as SiO.sub.2, SiOCH-type materials
One of ordinary skill would have been motivated to modify the method of Oka by adding an oxidizer to the plasma and etching films of oxides such as SiO.sub.2, SiOCH-type materials in order to avoid striations as suggested by Hayashi.

Allowable Subject Matter
Claims 2-3 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 20, the cited prior art of record fails to disclose or render obvious a method of forming a patterned structure comprising; introducing a vapor of an iodine-containing etching compound into a reaction chamber containing a silicon-containing film on a substrate, wherein the iodine- containing etching compound is C3H6FI, in combination with the rest of the steps/limitations of claims 2 and 20 and the parent claims 1 and 18.

Response to Arguments
Applicant’s arguments, filed 6/1/21, with respect to the rejection(s) of all pending claims claim(s) have been fully considered and are persuasive in view of the new amendments to the claims deleting C2F6I2 gas from the lists of gases.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over Oka (US 2006/0140836 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.D/Examiner, Art Unit 1713      


/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713